Citation Nr: 1720307	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for a left wrist laceration with residual nerve damage, rated 30 percent disabling from November 23, 2009 to May 9, 2011, and 40 percent disabling from May 10, 2011. 

2.  Entitlement to an initial rating in excess of 10 percent for a melanoma scar of the right armpit.

3.  Entitlement to an initial compensable rating for a melanoma scar of the right flank.

4.  Entitlement to an initial compensable rating for melanoma scars of the right upper, outer and inner arm.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from July 1960 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of April 2010 and August 2010.  

The Board remanded the higher initial rating claims remaining on appeal to the RO for additional development in May 2014, April 2015, and June 2016.  The June 2016 remand also incorporated the issue of entitlement to a TDIU rating as a component of his claims for higher initial ratings that are on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

There are additional matters considering the melanoma scar residuals that, although not impacting the Board's ultimate decision, must be clarified by the RO for accuracy in future decisions.  First, because the condition has been diagnosed as "malignant melanoma," the appropriate Diagnostic Code is 7833, which applies to "malignant melanoma, and not Diagnostic Code 7818, which applies to skin neoplasms, other than melanoma.  Next, the July 2016 skin and scars examinations report tender or painful scars resulting from surgery in June 2016, which involved (1) the right flank (with a resulting scar below the original flank scar); (2) the right upper abdominal wall; or (3) both.  Because the rating of 20 percent is warranted for either or both of these scars (i.e., 3 or 4 painful scars, including the armpit (axilla) scar), the Board has elected to avoid further delay and adjudicate the claim; however, this matter should be clarified prior to, or along with, any additional adjudication of claims of the Veteran, especially those pertaining to malignant melanoma.  This matter is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 1, 2011, the Veteran's left wrist laceration with residual nerve damage resulted in no more than moderate incomplete paralysis.  

2.  Beginning February 1, 2011, the Veteran's left wrist laceration with residual nerve damage resulted in severe, incomplete paralysis; complete paralysis has not been shown.  

3.  The Veteran has 3-4 painful scars resulting from melanoma-related excisions involving the right armpit (axilla), the right anterior shoulder, and the right lower flank and/or the right upper abdominal wall.  

4.  The melanoma scar of the upper right flank is asymptomatic.

5.  Other melanoma scars of the right upper, outer and inner arm are asymptomatic.

6.  The Veteran is not unable to secure or follow substantially gainful employment by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  Prior to February 1, 2011, the criteria for an evaluation in excess of 30 percent for left wrist laceration with residual nerve damage were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8512 (2016). 

2.  Beginning February 1, 2011, the criteria for an evaluation of 40 percent, but no higher, for left wrist laceration with residual nerve damage were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8512 (2016). 

3.  The criteria for a 20 percent rating for 3 or 4 malignant melanoma residual scars, of the right armpit (axilla), the right anterior shoulder, the right lower flank and/or the right upper abdominal wall have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7833-7804 (2016). 

4.  The criteria for a compensable rating for a malignant melanoma residual scar of the right upper flank have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7833-7804 (2016). 

5.  The criteria for a compensable rating for melanoma scars of the right upper, outer and inner arm have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7833-7804 (2016). 

6.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, VA is not required to provide 38 U.S.C.A. § 5103(a) notice upon receipt of a notice of disagreement with the initial rating assigned in a grant of service connection, as is the case here.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").  There has been no allegation of any prejudicial notice errors in this case.  Hence, the notice requirements have been satisfied. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  VA examinations were provided.  As discussed below, collectively, the examination reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

The remand development, including VA examinations in July 2016, substantially complies with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  A "combined-effects medical examination report or opinion" is not indicated at this time.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, care must be taken to avoid an impermissible severance of service connection by a change in diagnostic code.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), but see Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

A.  Left Wrist Laceration With Residual Nerve Damage 

Service treatment records document a laceration of the left wrist in October 1965.  Although X rays were negative for any fracture, the separation examination noted a left wrist injury with a scar.  Subsequent to service, on a VA examination in March 2010, the Veteran said that since the laceration, he has numbness on the top part of his hand on the thumb index and middle fingers up to the knuckles.  The examiner concluded that there was mild deformity of the ulnar styloid raising the possibility of left wrist laceration with residual damage to peripheral nerves with mild residual functional impairments.  Based on this evidence, the RO granted service connection for left wrist laceration with residual nerve damage.  Initially, a 20 percent rating was assigned, effective the date the Veteran's claim was received in November 2009, but in an August 2016 rating decision, the rating was increased to 30 percent, effective from November 23, 2009, to May 9, 2011.  The previously assigned 40 percent rating remains in effect for the period beginning May 10, 2011.  

The medical evidence includes the report of a VA examination performed in March 2010.  There was diminished sensation to touch on the top part of his hand on the thumb index and middle fingers up to the knuckles.  Sensation was normal on the palmar side, and there were no motor deficits.  There was painful motion at 40 degrees of dorsiflexion.  The examiner concluded that the residual damage to the peripheral nerves resulted in mild functional impairment.  

The May 2011 VA examination disclosed sensory examination of left wrist was notable for decreased sensation on pads and dorsal surface of the second and third digits.  There was also sensory deficit on the radial-palmar surface of wrist, and deficit on dorsal surface of the hand, particularly the radial side.  Grip strength was markedly diminished in left hand to 3/5.  Pulses were normal at 2+ bilaterally.  There was mild thenar atrophy of the left thenar eminence in comparison to the right side.  

The examiner, referencing a February 2011 EMG report, which is of record, noted that the EMG revealed medial and ulnar neuropathy to be present.  The etiology was also supported by the neurologist's opinion that the injury could have caused nerve damage and the ensuing neuropathy.  The examiner concluded that carpal tunnel syndrome (median nerve) was more likely than not related to prior wrist injury.

On the September 2015 VA examination, the Veteran said that his condition persisted.  On examination, grip was again reduced to 3/5, noted to reflect that the Veteran could perform active movement against gravity.  Pinch of thumb to index finger was also 3/5.  He had muscle atrophy, manifested by a very subtle decrease in thenar and hypothenar eminences left hand, which could not be measured.  Strength was normal at 5/5 in elbow and wrist flexion and extension.  Deep tendon reflexes were normal.  Sensory examination was normal except that sensation was decreased in the hand/fingers.  There were no trophic changes.  

Regarding the severity, the examiner stated that there was moderate incomplete paralysis of the left median and ulnar nerves, and the left lower radicular group.  The left radial, musculocutaneous, long thoracic, and circumflex nerves were normal, as were the upper, middle, and lower radicular groups.  Corresponding findings on the right were normal.  Functional impairment of the left upper extremity, including "grasping, manipulation, etc.," was not so diminished that amputation with prosthesis would equally serve the Veteran.

On the July 2016 VA examination, the Veteran reported that the wrist fatigued when he did computer work for a prolonged time, which he could not quantify.  He stated that he paced himself, taking breaks as needed to rest the wrist/hand.  He felt that his hand grip and strength of wrist were decreased.  He said he experienced constant pain in the wrist, and that he occasionally dropped things, even objects which were not heavy.  He was able to perform all of his activities of daily living, as well as drive.  He was able to swim and boat.  He attended a gym.  He could do push-ups but only about 10, and his wrist bothered him when doing push-ups.  Currently, he had no treatment for the left wrist/hand condition.  The July 2016 VA examination findings were largely the same as in September 2015, except that grip strength on the left was 4/5, reflecting active movement against some resistance.  The incomplete paralysis of the median nerve was characterized as moderate, whereas of the ulnar nerve, mild.  

The Veteran contended, in several written statements dated in 2010 and 2011, that his left hand had become further restricted with regard to use and involved additional complications which were not evident at the beginning of the appeal.  He asserted his left wrist condition was deteriorating, causing constant pain, including in his middle fingers, a severe loss of strength, numbness and a tendency to drop things.  He further asserts that he had not seen improvement despite the use of pain medication and a wrist, arm and hand brace and the administration of steroid injections.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  See 38 C.F.R. § 4.69.  It is not disputed that the Veteran is right-handed; therefore, the service-connected left wrist disability involves the "minor" extremity. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neurological disabilities of the upper extremities manifested by incomplete or complete paralysis are rated under the schedular criteria of 38 C.F.R. § 4.124a, DCs 8510 to 8519.  Combined nerve injuries involving the upper extremities should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note following Diagnostic Code 8719.  Thus, although the prior remand directed the RO to consider whether separate ratings for the involved nerves were warranted, the rating schedule provides that a single rating is to be assigned for combined nerve injuries.

The RO rated the Veteran's left wrist condition under Diagnostic Code 8512 (lower radicular group) for the period prior to May 10, 2011, and under Diagnostic Code 8514 (radial nerve) for the period beginning May 10, 2011.  However, the February 2011 private EMG report demonstrated involvement of the median and ulnar nerves, and these nerves were indicated as involved in the subsequent VA examinations.  Disability of these nerves is evaluated under DCs 8515 (median) and 8516 (ulnar).  38 C.F.R. § 4.124a.  

In contrast, the radial nerve was not indicated as being involved on the February 2011 EMG, or on any examination since that date.  Therefore, the currently assigned code, 8514, which applies to the radial nerve, appears to be the least applicable of the potentially applicable diagnostic codes.  In this regard, the September 2015 examination also indicated involvement of the lower radicular group; although not confirmed by EMG, the RO previously applied Diagnostic Code 8512, pertaining to the lower radicular group, for the period prior to May 10, 2011.  Moreover, it allows for potentially higher ratings overall than the other applicable codes.  Therefore, as this diagnostic code was applied by the RO to the left wrist nerve disability for the period prior to May 10, 2011, the Board finds that it should be continued after that date as well.   

Under each of the potentially applicable diagnostic codes, a rating is assigned based on characterization of the disability level as mild, moderate, or severe incomplete paralysis, or complete paralysis.  The lower radicular group involves the function of all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers.  A 20 percent rating is warranted for mild incomplete paralysis of the median nerve of the non-dominant upper extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity.  Complete paralysis warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  

For the period prior to May 10, 2011, the Veteran was in receipt of a 30 percent rating under Diagnostic Code 8512, reflecting moderate disability of the lower radicular group.  For a higher rating, severe, incomplete paralysis must be shown for that period, or complete paralysis.  

The medical evidence reflects that, as the Veteran stated, his disability increased in severity between the VA examination performed in March 2010, at which time the examiner opined that there was mild residual functional impairment resulting from the Veteran's nerve injury, and the May 2011 VA examination, by which time his symptomatology had increased to the point where he was granted a 40 percent rating, effective the date of that examination, based on severe incomplete paralysis.  

However, as noted in the May 2011 VA examination report, the Veteran underwent a private evaluation, in particular, an EMG in February 2011 which disclosed, in addition to the previously shown ulnar nerve injury, a carpal tunnel syndrome with injury to the median nerve, noted to be of "marked" severity.  The median nerve injury has been explicitly included as part of the service-connected disability picture.  Based on the EMG findings, it is the Board's judgment that the symptomatology found to warrant a 40 percent rating, based on severe incomplete paralysis, was also present at the time of the February 1, 2011, EMG.  Therefore, a higher rating of 40 percent is warranted effective that date, and to that extent, the appeal is allowed.  

However, the evidence does not show disability more closely approximating severe impairment prior to that date.  The Veteran indicated he had experienced a general progression of symptomatology, but he was assigned a 30 percent rating, based on moderate incomplete paralysis, effective in November 2009, although the March 2010 examination disclosed only mild impairment at that time.  This allows for some progression in the symptomatology before severe impairment was reached, and the February 1, 2011, evaluation constitutes the earliest occasion on which a quantifiable increase in severity sufficient to warrant a higher rating of 40 percent was demonstrated.  

Additionally, the evidence does not show that the evidence warrants an evaluation in excess of 40 percent at any time.  For any of the potentially applicable diagnostic codes, a higher rating of 60 percent requires symptomatology more closely approximating complete paralysis.  Such has not been demonstrated.  In this regard, on the September 2015 examination, strength was normal, except that grip and pinch of thumb to index finger were reduced to 3/5.  The examiner opined that he had moderate incomplete paralysis of the left median and ulnar nerves, and the left lower radicular group.  The July 2016 VA examination revealed grip strength of 4/5.  The examiner stated that the Veteran's incomplete paralysis of the median nerve was moderate, and of the ulnar nerve, mild.  No other left upper extremity nerve symptoms were shown.  Symptoms due to median nerve damage were numbness of fingers, atrophy of thenar eminence, weak grip, wrist pain, and paresthesias; symptoms due to ulnar nerve damage also included a weak grip. 

Therefore, a rating in excess of 40 percent is not warranted, as there is not complete paralysis of any of the affected nerves.  Additionally, separate ratings for the involved nerves are not warranted, because, as noted above, the rating schedule provides that a single rating is to be assigned for combined nerve injuries.  

In the prior remand, the Board also asked that the Veteran be examined to determine if a separate rating was warranted for muscle injury.  The question of muscle involvement arose with a notation on the May 2011 VA examination report that there was also muscle involvement and loss of strength.  However, no specific muscle findings were reported, and loss of strength is also contemplated by the peripheral nerve rating, in particular, loss of grip strength.  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  

The July 2016 examiner, asked to review the previous findings, noted that there was no hand deformity described, no significant muscle atrophy, and no major loss of hand function.  The examinations in September 2015 and July 2016 reported a mild atrophy of thenar eminence, which it was not possible to measure, but atrophy of the thenar eminence is specifically included in the criteria for evaluating the nerve injuries.  Additionally, in July 2016, the examiner attributed the Veteran's "very subtle" atrophy of the thenar eminence to the median nerve injury.  There is no other indication of muscle injury.  For these reasons, the Board finds that there is no separately compensable muscle injury 

Also noted was a scar, and the remand instructed that this scar be evaluated and the question of a separate rating addressed.  It should be noted that service connection was granted for the left wrist scar in the April 2010 rating decision that granted service connection for the nerve damage resulting from the laceration.  The scar was assigned a noncompensable rating, and the Veteran has not claimed a higher rating for that condition.  Moreover, the July 2016 scars examination noted that the scar was asymptomatic.  The scar measured 13cm by 0.1 cm, and was not painful or unstable, or with a total area of 39 square cm or greater.  Thus, a compensable rating is not warranted for the already service-connected left wrist scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

In sum, the Board finds that entitlement to a 40 percent rating for the nerve injury is warranted effective February 1, 2011, the date of the EMG reported in the May 2011 VA examination.  To that extent only, the appeal is allowed.  Otherwise, the preponderance of the evidence is against an evaluation in excess of 30 percent prior to February 1, 2011, and against an evaluation in excess of 40 percent beginning February 1, 2011.  Moreover, no separate compensable rating for muscle injury or the laceration scar is warranted.  

B.  Melanoma 

The Veteran's initial claim for service connection for melanoma was received in November 2009.  He was granted service connection for residual scars of melanoma excisions in an August 2010 rating decision, based on medical evidence linking his melanoma to sun exposure during service, effective in November 2009.  

The RO has evaluated the Veteran's malignant melanoma under Diagnostic Code 7818, which pertains to "malignant skin neoplasms (other than malignant melanoma)."  38 C.F.R. § 4.118, Diagnostic Code 7818.  However, Diagnostic Code 7833 explicitly applies to "malignant melanoma."  Although the rating criteria for both are identical, for the sake of precision and accuracy, the Veteran's malignant melanoma residuals should be rated under Diagnostic Code 7833, rather than 7818.  Because the criteria are identical, this does not result in any change in rating or severance of service connection.  

If a malignant melanoma requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of § 3.105(e).  38 C.F.R. § 4.118, Diagnostic Code 7833, Note.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply.  Id.

Residuals of malignant melanoma are rated as scars (DC's 7801, 7802, 7803, 7804, or 7805), disfigurement of the head, face, or neck (DC 7800), or impairment of function (under the appropriate body system).  38 C.F.R. § 4.118, Diagnostic Code 7833.  

Records of private oncology treatment dated from December 2007 to November 2015, as well as VA examinations in March 2010, August 2012, May 2013, September 2015, and July 2016 reveal that the Veteran has had several malignant melanomas removed over this period.  

Initially, he underwent an excisional biopsy of a right flank melanoma in December 2007.  Based on the results of that biopsy, in February 2008, he underwent wide resection of a 1.6-mm melanoma of the right flank.  In addition, sentinel node mapping and biopsy revealed 1 of 3 lymph nodes with micrometastases present.  Accordingly, in April 2008, he underwent a right complete axillary lymphadenectomy, which revealed that the remaining 18 lymph nodes were negative for tumor.  

No further treatment was provided for the right flank melanoma, and the scar was subsequently noted to be well-healed and asymptomatic.  However, according to the July 2016 VA examination report, the Veteran had a new melanoma excised from the right flank about 3 weeks earlier in June 2016.  This was thought to be related to the earlier melanoma in the right flank.  The new scar was still tender on examination.  

The axillary scar, which is a linear scar 17 cm long, has been noted to be stable, but the March 2010 VA examination noted that the scar was tender.  On subsequent examinations, the Veteran has stated that the scar is painful, and feels tight, limiting his ability to play golf.  

Also in February 2008, the Veteran underwent a wide excision of a primary right upper lateral arm melanoma and a wide excision of a lesion of the right upper arm, which was found to be a second primary melanoma, 0.6 mm deep.  The Veteran also suffered a recurrence of a melanoma at this site, which was excised in November 2015.  The margins appeared negative on biopsy.  According to the July 2016 VA examination, this scar was asymptomatic.  

In August 2008, the Veteran was found to have a third primary melanoma in situ of the right upper inner arm, which was excised.  In February 2011, a malignant melanoma of the upper center back was found by biopsy, and in March 2011, the Veteran underwent wide excision of the site.  

A malignant melanoma of the right deltoid shoulder tip required 3 surgical procedures to excise in April and May, 2013.  The July 2016 VA examination noted that this scar was painful at times when the Veteran lifted his shoulder.  

In February 2013, a melanoma in situ was excised from the right lower leg; the rating for this scar, noted to be asymptomatic in September 2015 and July 2016, is not part of this decision.  Additionally, the Veteran has had multiple basal cell and squamous cell skin cancers removed, as well as actinic keratoses.  According to the July 2016 VA examiner, these are unrelated to the melanoma.  

Although the Veteran has had several malignant melanomas, they have been treated with wide local excisions.  The potential exception for this occurred after the initial right flank melanoma excision, which was followed by dissection of the right axillary lymph nodes in April 2008.  Although this additional surgery did not involve X-ray treatment or chemotherapy, it was more than just a wide excision of the melanoma itself.  However, because the initial claim and consequent effective date for service connection was in November 2009, significantly more than six months after the lymph node surgery, the condition should be based on residuals.  

All of the Veteran's subsequent melanomas have been treated with wide local incisions.  He has not received any systemic chemotherapy or X-ray therapy for any of the occurrences.  As such, the residuals of his malignant melanoma are to be rated as scars (DC's 7801, 7802, 7803, 7804, or 7805), disfigurement of the head, face, or neck (DC 7800), or impairment of function (under the appropriate body system).  38 C.F.R. § 4.118, Diagnostic Code 7833.  

The examinations have reported that there is no disfigurement of the head, face, or neck resulting from the melanomas; therefore, a rating under Diagnostic Code 7800 is not warranted.  Although the Veteran complains of difficulty playing golf due to shoulder and axillary scars, otherwise he is highly functional, going to the gym every day, where his activities include push-ups, and he captains his own sailboat.  On shoulder examination in July 2016 he had full range of motion and full strength of the shoulder.  Therefore, the Board finds that a rating under Diagnostic Code 7805, based on impairment of function, is not warranted.  

For rating as scars, the examinations have described the scars as superficial and linear.  Thus, an evaluation under Diagnostic Codes 7801 (deep, nonlinear scars) or 7802 (superficial nonlinear scars) is not warranted.  There is no Diagnostic Code 7803 in the current rating schedule.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note 1 to diagnostic code 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

None of the scars has been indicated to be unstable.  However, the axillary scar has been painful since the beginning, and the Veteran has been in receipt of a 10 percent rating for that painful scar throughout the appeal period.  

However, the most recent examinations, in July 2016, identified additional painful scars.  The "scars" examination noted three painful scars, namely, the axillary scar (2008 surgery), the right shoulder scar (April and May 2013 surgeries), and a scar resulting from a June 2016 "excision of desmoplastic melanoma in the right upper abdominal wall."  The right flank scar was reported as asymptomatic.  

However, elsewhere in the report, the examiner identified a "new right flank scar which is still tender from recurrent melanoma resection right flank" in June 2016, which the examiner opined was related to the 2007 right flank melanoma.  Examination disclosed a 6 cm linear scar of the right flank, and below that, a 7.5 cm linear scar.  The examiner stated that there was mild tenderness to touch on the right flank scar.  Similar discrepancies were reported on the July 2016 "skin" performed by the same physician.  

Thus, it is not clear whether the new right flank scar and the abdominal wall scars are one or two scars.  In this regard, the July 2016 VA examination reports do not mention them at the same time, but rather one or the other in different parts of the report.  Tenderness has been reported in connection with each.  Thus, it appears that there are three, possibly four, painful scars; as such, a 20 percent rating is warranted under Diagnostic Code 7804.  

It is not necessary to further delay adjudication of this issue to resolve this discrepancy, because a 20 percent rating is warranted for either three or four painful scars.  Nevertheless, as noted in the INTRODUCTION, the RO must clarify this matter before, or in conjunction with, any other compensation claims filed by the Veteran, in particular, those involving melanoma.  

A rating in excess of 20 percent is not warranted, as no additional scars have been shown to be painful, and none have been shown to be unstable.  No other disabling effects of the scars have been indicated; thus a rating under Diagnostic Code 7805 is not applicable.  In addition, as discussed, no period of a 100 percent rating is warranted.  

In sum, a rating of 20 percent is warranted for three or four painful scars, resulting from melanoma surgery, of the right armpit (axilla), the right anterior shoulder, as well as the right lower flank and/or the right upper abdominal wall.  Moreover, the additional painful scars are properly considered as part of the appeal, as a right flank scar and a scar of the right upper outer arm area.  To this extent, the appeal is granted.  

A compensable rating is not warranted for other melanoma residual scars of the right upper outer and inner arm, or the first (upper) right flank scar.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against this part of the claim, which must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Extraschedular Consideration

Finally, the issue of an extraschedular rating under 38 C.F.R. § 3.321 (b) has not been raised by either the evidence of record or the Veteran.  See Yancy v. McDonald, 27 Vet.App. 484, 493 (2016) (Board is required to consider referral for extraschedular consideration where there is evidence of exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate). 


III.  TDIU Rating

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).

The Veteran's service-connected disabilities consist of the left wrist laceration with residual nerve damage, rated 40 percent disabling, and the melanoma residual scars, rated 20 percent disabling, discussed above, as well as prostate cancer residuals, rated 10 percent disabling, and noncompensable erectile dysfunction.  As a result of the above decision, his combined rating is now 60 percent.  See 38 C.F.R. § 4.25 (2016).  These ratings do not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  Therefore, the Board must consider whether, under 38 C.F.R. § 4.16(b), there should be a referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.

The Veteran states that his melanomas and residual scars, including alone and in conjunction with his other service-connected disabilities, affect his ability to work and look for employment.  However, the assignment of a rating evaluation is itself recognition of industrial impairment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In a statement dated in March 2010, the Veteran stated that he had wrist pain at times and sometimes had difficulty lifting with his left hand.  He reported that he had recently become unemployed due to downsizing.  According to a private treatment record dated in May 2010, the Veteran reported that he was now semi-retired, and hoped to continue his charter boat business.  In July 2016, he reported that his wrist fatigues when using the computer for a prolonged time, but he paced himself by taking breaks as needed.  He said that he was currently not receiving treatment for his wrist/hand condition.  He underwent regular surveillance for his melanoma.  He reported that he was currently working as a real estate broker without limitations other than it took him longer to do the computer part of his job. 

The weight of the evidence establishes that the Veteran lost a job due to downsizing.  He may have worked in a charter boat business part time after that, but the crucial point is that his service-connected disabilities did not prevent his employment, as he remained very active, with some pain, weakness, and fatigability of the left hand and wrist noted to be the only limiting factors.  Even with those limitations, he was able to work out, including doing push-ups, and perform the activities of daily living.  Subsequently, he obtained employment as a real estate broker, and states his only problem is that the computer work takes him longer.  Thus, the Board finds that the Veteran's service-connected disabilities do not affect his employment beyond the extent contemplated by the combined ratings in effect during the appeal period.  The Board finds this is not a proper case for referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.  As the preponderance of the evidence is against the TDIU claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an effective date of February 1, 2011, for the increase in the initial rating for a left wrist laceration with residual nerve damage from 30 percent to 40 percent is granted; to that extent only, the appeal is allowed.  

An initial evaluation of 20 percent for three or four painful scars, residual of melanoma, of the right armpit (axilla), the right anterior shoulder, as well as the right (lower) flank and/or the right upper abdominal wall, is granted.  

An initial compensable rating for melanoma residual scars of the right upper outer and inner arm is denied.  

An initial compensable rating for melanoma residual scar of the (upper) right flank is denied.    

Entitlement to a TDIU rating is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


